Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Because of the Applicant’s amendment, the original objections to the abstract and title, plus the rejections under §112(b) of claims 4 and 5, in the Office action filed February 9, 2022, are hereby withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curless et al. (2015/0292677) [Curless].
Re Amended Claim 5, Curless – a method to manufacture a compressed gas cylinder – discloses a gas tank [Paragraph 39 Lines 1-4], which is a module comprising: a first member that is a gas tank in which pressure fluctuation happens along one axis direction [Title, Paragraph 39 Lines 1-4]; a pair of second members [13 and 15], the second members being arranged on both end portions of the first member in the one axis direction [Fig. 1], respectively; and a binding member that binds the first member and the second members while pressurizing the first member and the second members [Fig. 3], wherein: the binding member is formed as fiber-reinforced plastic (FRP) containing fiber and resin is revolved [Paragraph 25 Lines 1-6]; the FRP includes a base fiber layer [14] with a fiber direction along a revolution direction, and a reinforcing fiber layer [16] with a fiber direction different from the fiber direction of the base fiber layer [Fig. 10]; the reinforcing fiber layer has a non-overlapping portion between both end portions in a revolved state; and the non-overlapping portion is positioned in a region facing the first member [Figs. 3 and 10].

    PNG
    media_image1.png
    255
    598
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (2019/0198830) [Kawakami] in view of Curless.
Re Amended Claim 4, Kawakami – a battery module with tension bands – discloses a battery structure [10] within a module comprising: a first member that is a battery in which pressure fluctuation happens along one axis direction [Paragraph 32 Lines 4-10]; a pair of second members [11, 12], the second members being arranged on both end portions of the first member in the one axis direction [Fig. 1], respectively; and a binding member [13 and 14] that binds the first member and the second members while pressurizing the first member and the second members, wherein: the binding member is formed as fiber-reinforced plastic (FRP) containing fiber and resin is revolved [Paragraph 54 Lines 3-8].
Kawakami does not expressly disclose that the FRP includes a base fiber layer with a fiber direction along a revolution direction, and a reinforcing fiber layer with a fiber direction different from the fiber direction of the base fiber layer; the reinforcing fiber layer has a non-overlapping portion between both end portions in a revolved state; and the non-overlapping portion is positioned in a region facing the first member.  However, Curless discloses a FRP containing fiber and resin is revolved [Curless, Paragraph 25 Lines 1-6]; the FRP includes a base fiber layer [Curless, 14] with a fiber direction along a revolution direction, and a reinforcing fiber layer [Curless, 16] with a fiber direction different from the fiber direction of the base fiber layer [Curless, Fig. 10]; the reinforcing fiber layer has a non-overlapping portion between both end portions in a revolved state; and the non-overlapping portion is positioned in a region facing the first member [Curless, Figs. 3 and 10].  The examiner notes Kawakami and Curless are both from the art of FRP materials that can be wrapped around a surface to keep the inner materials from excessing pressure or expansion.  See MPEP 2141.01 (a)(IV).  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the wrapping around a surface to have a base fiber layer and reinforcement layer.  See MPEP 2143 (I)(C).  One of ordinary skill would be able to modify the tension bands of the Kawakami battery to have a base layer and a reinforcement layer over the battery stacks, before the effective filing date of the invention with predictable and obvious results, “To provide a battery module that can prevent the breakage of batteries due to the expansion or contraction of the batteries when charging and discharging the batteries.” [Kawakami, Abstract Object]
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-3 are allowable as amended by the Applicant.  The following is a statement of reasons for the indication of allowable subject matter.
Re Amended Claim 1, the prior art discloses most of the claimed invention.  However, the prior art does not expressly disclose that a length of the non-overlapping portion along a circumferential direction is between 0.1% and 3.0% of a circumferential length of the outer peripheral surfaces of the first and second members.
Response to Arguments
Applicant's arguments filed April 21, 2022, regarding the rejections of claims 4 and 5, have been fully considered but they are not persuasive.  In response to applicant's argument that the Curless and Kawakami references fail to show certain features of applicant’s invention {Remarks, Page 6 Lines 17-24}, see Paragraphs 2 and 3 in this Office action to see how amended claims 4 and 5 are still rejected.
Applicant’s arguments, see Remarks Page 6 Lines 14-17, filed April 21, 2022, with respect to the §102(a)(1) rejection of claim 1 anticipating Curless have been fully considered and are persuasive.  The §102(a)(1) rejection of claim 1 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HICKS/Primary Examiner, Art Unit 3736